             Case 4:18-cv-00247-ALM Document 206-8 Filed 08/21/20 Page 1 of 4 PageID #: 4741




~         Kristin Brady
          From:                              Tom Retzlaff <retzlaff@texas.net>
          Sant                               Wednesday, December 12, 2018 11:54 AM
          To:                                Mike Shackleford
          Cc                                 Kristin Brady; Weill, Kelly, 'Andy Campbell'; 'Dalton laFemey';jcoundl@alm.com; 'Editor-
                                             in·Chief'; 'Jeffrey Dorrell'; 'Jason Wilson'; 'Jack Crosbie'; Ed.Reynolds@untedu;
                                             DebAnnintor@cityofdenton.com; Chris.Watts@dtyofdenton.com;
                                             Frank.Dixon@cityofdenton.com
          Subject:                           Jason Van Dyke threats to City Council members and citizens
          Attachments:                       Van Dyke email #2 -12-12-2018.pdf; Van Dyke email -12-12-2018.pdf, Proud Boys
                                             Press Release - ECF 19-1·Exhibit17.pdf; Van Dyke email headers -12-12-2018.pdf; Van
                                             Dyke email headers #2 - 12-12-2018.pclf; Van Dyke Facebook screen shot - 12-12-2018
                                             at 1142 am CTJPG

          Importance:                         High


          Dear Chief Shackleford,

          Jason Van Dyke, the man you arrested three months ago for making a false police report pertaining to a burglary and
          theft of guns, has just sent me the attached emails saying he ts going to murder me.

          Since he Is the leader of the Proud Boys white supremacist organization, I take this seriously. As you know, yesterday
          James Flelds Jr. was sentenced to life in prison, plus 419 years, for murdering a woman and hurting 40 others with his
11'6'..   car during the Charlottesville, VA white nationalist ralfy In August 2017 wtti~w~ grg~ni~•d bYtllt Prtitief.11..ttYS.· Thus,
          Van Dyke and hls organlz~tlon are facing Increasing scrutiny.

          The University of North Texas school administration is investisating a complaint I flied two weeks ago pertainin1 to Van
          Dyke's leadership role in a student-ran sun club on the campus, as well as van Dyke's Involvement with the Theta Chi
          fi'atemfty. Van Dyke was recently expelled from the student gun dub. There are allegatfons Van Dyke has been using
          his access to university classrooms and students as a means of recruiting the kids Into Joining his Proud Boys
          organization.

          As you afso know, Chief Shackleford, I am a witness against Van Dyke In a disciplinary proceeding Initiated by the State
          Bar ofTexas, which Is set to go to trial February 22. I am also being sued by Van Dyke In federal court for $100 mllllon.

          Attached are the email headers. As you can see, the originating IP address for both emails is 96.226.87.77, which
          belonp to Verizon and geo-locates to Plano, TIC. (see pg 3 of the documents entitled ''Van Dyke email headers -12·12·
          2018" and ''Van Dyke email headers #2 -12-12-2018")

          iri.rec~nt·days~ ¥it1tDyke h~ be~m m.~~J'11 e~remelv.1hr~~t~nJ01 ~d~I l!'~dJa. f'!J.ll!fr~ to.wards·Qen~Qfl ~
          ~9ll!1~ih.YP.111C!O.:~P.oi'.ih AOO°lll'.ll9~· See https://www.facebook.com/flee.vandyke.9

          As you probably know, Chfef Shackleford, Dr. Armlntor Is also an English professor at the University of North
          Texas. Violence on university campuses Is becoming increasfngly common. You folks In law enforcement are always
          telling us "If you see something, say something." From what I understand, a lot of people have been saying a lot of stuff
          to you guys about Van Dyke. Attached Is a screen shot from Van Dyke's Facebook page, taken just minutes ago, in whlch
          he specifically states that he Is making a threat and Is daring people to call police on hlml His Facebook page has been
~         reported and It will likely be modified or removed once you are able to check It out.


                                                                         1
                                                                                                               CFLD-2602
  Case 4:18-cv-00247-ALM Document 206-8 Filed 08/21/20 Page 2 of 4 PageID #: 4742


Haw many more Red Flags do you people need before you take action?

I would ask that you please go arrest Van Dyke. Or, at the very least, search his property and take away ALL of h1s guns.




Tom Retzlaff




                                                            2
                                                                                                CFLD-2603
       Case 4:18-cv-00247-ALM Document 206-8 Filed 08/21/20 Page 3 of 4 PageID #: 4743




~   Kristin Brady
    From:                             Mike Shackleford <mshackleford@oakpointtexas.com>
    Sent:                             Thursday, December 13, 2018 12:48 PM
    To:                               Tom Retzlaff
    Cc:                               Kristin Brady; Weill, Kelly; 'Andy Campbell'; 'Dalton Laferney'; jcouncil@alm.com; 'Editor-
                                      in-Chier; 'Jeffrey Dorrell'; 'Jason Wilson'; 'Jack Crosbie'; Ed.Reynolds@untedu;
                                      DebArmintor@cityofdenton.com; Chris.Watts@dtyofdenton.com;
                                      Frank.Dixon@cityofdenton.com
    Subject:                          Re: Jason Van Dyke threats to City Council members and citizens


    Mr Ratzlaff,

    Thank you for providing me with this information.

    I was relieved to read you had notified both UNT and D~nton City Council Members of
    posslble Issues regardlng them also. (I say poss1ble because the link you sent was unavailable.) I know
    members of both the Denton Police Department and the University of North Texas Police Department
    and both are full of extremely capabfe men and women. ·

    After reviewing both the email and attachments you sent, our department Is limited In this due to
    jurisdlctfonal Issues. As you mentioned the emaU header Information you sent regarding the origin of the
~   emails references Plano, Texas, a city over 30 miles from Oak Point.

    That does not mean rthink you should do nothing. One action you may consider is to file the report where the
    emall was received. You can simply go in and file a report with the local law enforcement agency regarding
    the communications with Mr. Van Dyke. This not only prevents Issues but also lets the officers who would be
    responding know who they could be walking up on should they come In contact with him. The
    Investigators may also need additional Information so you might consider contacting them beforehand.

    Thank you and please continue to send us whatever you think may be relevant to our citizens and
    employees safety.




    Mike Shackleford
    Director of Public Safety
    Oak Point, Texas



    From: Tom Retzlaff <retzlaff@texas.net>
    Sent: Wednesday, December 12, 201811:54:29 AM
    To: Mike Shackleford
    Cc: Kristin Brady; Weill, Kelly; 'Andy tampbell'; 'Dalton Laferney'; jcouncil@afm.com; 'Editor-Jn-Chief; 'Jeffrey Dorrell';
    'Jason Wiison'; 'Jack Crosbie'; Ed.Reynolds@unt.edu; Deb.Annlntor@cityofdenton.com; Chris.Watts@cltyofdenton.com;

                                                                 1
                                                                                                       CFLD-2628
   Case 4:18-cv-00247-ALM Document 206-8 Filed 08/21/20 Page 4 of 4 PageID #: 4744




Kristin Brady

  From:                            Tom Retzlaff <retzlaff@texas.net>
. Sent:                            Wednesday, December 19, 2018 5:21 PM
  To:                               Mike Shackleford
Cc                                  Kristin Brady. Weill, Kelly; 'Andy Campbell'; 'Dalton Laferney';jcouncil@alm.com; 'Editor-
                                   in-Chier; 'Jason Wilson'; 'Jack Crosbie'; Ed.Reynolds@untedu;
                                    Deb.Annintor@cityofdenton.com; Chris.Watts@cityofdenton.com;
                                    Frank.Di>con@cltyofdenton.com; paulJohnson@dentoncounty.com; 'JP2 Courf;
                                   james.depiazza@dentoncounty.com
Subject:                            RE: Jason Van Dyke threats to City Council members and citizens
Attachments:                       Van Dyke gun photo • 7-16·2018JPG; Van Oyke in street fight with knife #3JPG; Van
                                    Dyke in street fight with knife #3aJPG; Van Dyke in street fight with knife #2JPG; Van
                                    Dyke in street fight with knlfeJPG; Van Dyke tweet about the State BarJPG; Van Dyke
                                   Jnstagram post - 5-13-2018JPG; Van Dyke brags on lnstagram about Proud Boy rally·
                                    3-31-2018JPG

Importance:                        High


 Dear Chief Shackleford,

Attached Is a photograph recently taken of the Inside of Van Dyke's house that I found on Facebook. (see van Dyke gun
photo-7·16-2018). I counted 18 rifles, and about 7 hand guns. And at least 8 knifes. Plus, at feast two green metal
ammo boxes, like the kind we got In the Army that our rifle bullets came In. Not to mention the creepy looking Proud
Boy flag.on the watl that does not look
                                    .   at all dfsslmllar to an lSIS flaglll

 While you all are busy doing jurisdictional tap-dances and buck passing, a man has built up an arsenal of weapons and
 has gone on social media to repeatedly express a willingness to commit violence upon his neighbors for trivial reasons,
 or no reasons at all, and who Is plainly suffering from mental Illness.

 I asked your local Justice of the Peace, James De Plazza, to Issue a Peace Bond against Van Dyke that would at least ·
 disarm him. I was at first told "no", that Judge De Piazza does not Issue peace bonds unless both people are present In
 his courtroom. I asked for what support there was for such a requirement In the statute and I was given a song and a
 dance. After I threatened to flle a complaint with the Commission on Judicial Conduct, his office staff said he would
 "consider" my request. But then later turned me down.                                              ·

When the shlt hits the fan- as you know It eventually will because, well, that's just how llfe Is, but when the shit hits the
fan, please do not be upset or surprised when It Is YOUR photograph that Is on the f1ont page of Sunday paper all across
the world and everyone is pointing fingers wantlng to know why the fuck something was not done.

 When I say that the "whole world Is watching you", I literally mean ft.

 You people In law enforcement are constantly preachlng "If you see somethinJ, say something." Well, sir, what more do
 you need?



Tom Retzlaff



                                                              1
                                                                                                   CFLD-2655
